DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on 01/31/2022.  Applicant’s arguments have been fully considered.  Claims 1-20 are pending and an action on the merits is as follows.
Claim Objections
3.       Claim 3 is objected to because of the following informalities:  claim 3, line 6, there should have a period in the end of the claim.  Appropriate correction is required.
Double Patenting
4.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.       Claims 1, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 10, 856,395 B1 in view of U.S. Publicaton No. 2019/0123931 A1, and claims 2-9, 11-16 and 18-20 are also rejected upon the dependency.
6.        Claim 1 of U.S. Patent No. 10, 856,395 B1 discloses all the claimed limitation of the claim 1 of the current application 17/064175 but “based on training of the machine learning model”. U.S. Publicaton No. 2019/0123931 A1 teaches that the machine learning model can be trained (section 0090). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to train the current application’s machine learning model as Schuster’s because Schuster provides the motivation implementing machine learning model can be trained using historical data and assessments from other analyst, which can detect patterns and dynamically adjust various parameters in order to generate more accurate results (section 0102).
7.      Claim 13 of U.S. Patent No. 10, 856,395 B1 discloses all the claimed limitation of the claim 10 of the current application 17/064175 but “based on training of the machine learning model”. U.S. Publicaton No. 2019/0123931 A1 teaches that the machine learning model can be trained (section 0090). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to train the current application’s machine learning model as Schuster’s because Schuster provides the motivation implementing machine learning model can be trained using historical data and assessments from other analyst, which can detect patterns and dynamically adjust various parameters in order to generate more accurate results (section 0102).
8.        Claim 18 of U.S. Patent No. 10, 856,395 B1 discloses all the claimed limitation of the claim 17 of the current application 17/064175 but “based on training of the machine learning model”. U.S. Publication No. 2019/0123931 A1 teaches that the machine learning model can be trained (section 0090). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to train the current application’s machine learning model as Schuster’s because Schuster provides the motivation implementing machine learning model can be trained using historical data and assessments from other analyst, which can detect patterns and dynamically adjust various parameters in order to generate more accurate results (section 0102).
Claim Rejections - 35 USC § 103
9.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      Claims 1-5, 7-10, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Testani (US 9,184,590 B2), hereinafter refer to as Testani, and in view of Lombardi et al., (US 10,292,238 B1), hereinafter refer to as Lombardi.

    PNG
    media_image1.png
    631
    460
    media_image1.png
    Greyscale

Regarding Claim 1, Testani discloses a dimmer for controlling conduction of a supply of power to a lighting load, the dimmer comprising: 
a line input terminal (12, fig.1) and a load output terminal (col.5, lines 51-53), the line input terminal configured to be electrically coupled to the supply of power (col.5, lines 47-51), and the load output terminal configured to be electrically coupled to the lighting load (col.5, line 53); 
a switching circuit (Fig.1, relay circuit 40) electrically coupled in series between the line input terminal and the load output terminal (as shown in Fig.1), the switching circuit configured to be selectively controlled between an ON state and an OFF state (col.6, lines 19-21); 
a memory (col.6, lines 50-51); and 
a processing circuit (110, fig. 1) in communication with the memory, wherein the dimmer is configured to perform a method comprising: 
classifying lighting loads into a plurality of different lighting load classes (col.6, lines 34-45) based on properties of electrical current through the lighting loads (col.6, lines 1-10, and col.3, lines 21-23, the dimmer can automatically calibrate itself based on the data received, col.3, lines 17-26, which performs by the microcomputer 110-1, as shown in fig.3); 
based on conducting the supply of power to the lighting load, obtaining electrical current data representing properties of electrical current through the lighting load over a duration of time (the current is detected during a period, and the current data regarding to the properties of electrical current can be obtained, col.13, line 34-col.14, line 15); 
using the obtained electrical current data representing properties of electrical current through the lighting load, to classify the lighting load (the processing unit uses microcomputer to determine the type of the particular load based on the current data received, col.6, lines 1-10); and
        PA-02842performing processing based on the applying, wherein the performing processing comprises configuring the dimmer with one or more dimmer operating parameters that control operation of the dimmer (“the dimmer determines an optical dimming voltage range for the specific light device type”, col.6, lines 1-10).  
But Testani fails to specifically disclose obtaining a machine learning model, the machine learning model configured, based on training of the machine learning model, for classifying lighting loads into a plurality of different lighting load classes based on properties of electrical current through the lighting loads; and 
          applying the machine learning model, using the obtained electrical current data representing properties of electrical current through the lighting load, to classify the lighting load as claimed. 
 However, Lombardi teaches of an electrical controlling system wherein the processing unit can obtain a machine learning model, the machine learning model configured, based on training of the machine learning model, for classifying lighting loads into a plurality of different lighting load classes based on properties of electrical current through the lighting loads (the processor can obtain a machine learning algorithm using training data to classify input and recognize predetermined waveform patterns, col.10, lines 31-47); and 
               applying the machine learning model, using the obtained electrical current data representing properties of electrical current through the lighting load, to classify the lighting load (the processor can obtain a machine learning algorithm using training data to classify input and recognize predetermined waveform patterns, col.10, lines 31-47). Lombardi teaches that adding machine learning model in dimmer circuit to recognized the waveforms which are used to drive the dimmer and train the machine learning model to be able to recognize the load (see col.10, lines 18-47). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add the machine learning model of Lombardi’s in Testani’s processor to handle data in a more efficient way, to be able to independently adapt to new data and learn from data so that the actual design requirement can be achieved.
             Regarding Claim 2, the dimmer of claim 1, Testani, as modified above, further discloses wherein the applying classifies the lighting load into a lighting load class of the plurality of different lighting load classes, and wherein the performing processing comprises: 
identifying, based on the lighting load class into which the lighting load was classified, the one or more dimmer operating parameters as one or more parameters that configure the dimmer for desired lighting load dimming performance by the dimmer (“the dimmer determine an optical dimming voltage range for the specific light device type”, col.6, lines 1-10, Testani’s); and 
performing the configuring the dimmer with the identified one or more dimmer operating parameters (col.6, lines 1-10, Testani’s).  
             Regarding Claim 3, the dimmer of claim 2, Testani, as modified above, further discloses wherein the method further comprises maintaining a database of dimmer operating parameters and associated lighting load classes, each lighting load class of the associated lighting load classes being associated with a respective one or more dimmer operating parameters on a basis that the respective one or more dimmer operating parameters optimizes performance of drive circuitry of lighting loads of that lighting load class to minimize flicker on the lighting load (“the dimmer determine an optical dimming voltage range for the specific light device type”, col.6, lines 1-10, Testani’s).
             Regarding Claim 4, the dimmer of claim 3, Testani, as modified above, further discloses wherein the identifying identifies the one or more dimmer operating parameters with which to configure the dimmer as the respective one or more operating parameters associated with the lighting load class into which the lighting load is classified (“the dimmer determines an optical dimming voltage range for the specific light device type”, col.6, lines 1-10, Testani’s).
             Regarding Claim 5, the dimmer of claim 1, Testani, as modified above, further discloses wherein the method further comprises triggering provision of an alert to a user indicating whether the applying classifies the lighting load into a lighting load class of the plurality of different lighting load classes (col.6, lines 16-24, Testani’s).
             Regarding Claim 7, the dimmer of claim 1, Testani, as modified above, further discloses wherein the different lighting load classes correspond to different lamp types having differing internal circuitry and electrical performance thereof (the dimmer can be used in different existing circuitry, col.3, lines 9-16, Testani’s).
             Regarding Claim 8, the dimmer of claim 7, Testani, as modified above, further discloses wherein the different lighting load classes comprise (i) a class for incandescent lamps, (ii) a class for compact fluorescent lamps, and (iii) more than one class for light emitting diode (LED) lamp types, wherein each LED lamp type of the LED lamp types differs from the other LED lamp types based at least on its drive circuitry, and wherein each class of the more than one class corresponds to the drive circuitry of a respective LED lamp type of the LED lamp types (col.6, lines 34-45, Testani’s).  
             Regarding Claim 9, the dimmer of claim 1, Testani, as modified above, further discloses wherein the memory stores programs instructions for execution by the processing circuit to perform the method (col.6, line 46-col.7, line 7, Testani’s).
          Regarding Claim 10, Testani discloses a method for controlling operation of a dimmer, the method comprising:  
conducting a supply of power to a lighting load (col.5, lines 47-51);
based on the conducting, obtaining electrical current data representing properties of electrical current through the lighting load over a duration of time (col.6, lines 1-10, and col.3, lines 21-23); and 
based on a classification of the lighting load, the classification being based on the electrical current data, configuring the dimmer with one or more dimmer operating parameters that control operation of the dimmer (the processing unit uses microcomputer to determine the type of the particular load based on the current data received, col.6, lines 1-10).     
           But, Testani fails to specifically disclose the classification being by a machine learning model based on training of the machine learning model as claimed. 
However, Lombardi teaches of an electrical controlling system the classification being by a machine learning model based on training of the machine learning model (the processor can obtain a machine learning algorithm using training data to classify input and recognize predetermined waveform patterns, col.10, lines 31-47). Lombardi teaches that adding machine learning model in dimmer circuit to recognized the waveforms which are used to drive the dimmer and train the machine learning model to be able to recognize the load (see col.10, lines 18-47).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add the machine learning model of Lombardi’s in Testani’s processor to handle data in a more efficient way, to be able to independently adapt to new data and learn from data so that the actual design requirement can be achieved.
          Regarding Claim 13, the method of claim 10, Testani, as modified above, further discloses wherein the classification of the lighting load class of a plurality of different lighting load classes that correspond to different lamp types having differing internal circuitry and electrical performance thereof (the dimmer can be used in different existing circuitry, col.3, lines 9-16, Testani’s).
          Regarding Claim 14, the method of claim 13, Testani, as modified above, further discloses wherein the different lighting load classes comprise (i) a class for incandescent lamps, (ii) a class for compact fluorescent lamps, and (iii) more than one class for light emitting diode (LED) lamp types, wherein each LED lamp type of the LED lamp types differs from the other LED lamp types based at least on its drive circuitry, and wherein each class of the more than one class corresponds to the drive circuitry of a respective LED lamp type of the LED lamp types (col.6, lines 34-45, Testani’s).  
          Regarding Claim 15, the method of claim 10, Testani, as modified above, further discloses the method further comprising obtaining a machine learning model, the machine learning model configured for classifying lighting loads into a plurality of different lighting load classes based on properties of electrical current through the lighting loads (the processor can obtain a machine learning algorithm using training data to classify input and recognize predetermined waveform patterns, col.10, lines 31-47, Lombardi’s); 
performing the classification of the lighting load, the performing the classification (col.6, lines 1-10, Testani’s) comprising applying the machine learning model (col.10, lines 31-47, Lombardi’s), using the obtained electrical currentPA-02842 data representing properties of electrical current through the lighting load, to classify the lighting load (the processing unit uses microcomputer to determine the type of the particular load based on the current data received, col.6, lines 1-10, Testani’s).
          Regarding Claim 16, the method of claim 15, Testani, as modified above, further discloses the method further identifying, based on the classification, the one or more dimmer operating parameters to control operation of the dimmer (“the dimmer determine an optical dimming voltage range for the specific light device type”, col.6, lines 1-10, Testani’s).  
          Regarding Claim 17, Testani discloses a dimmer for controlling conduction of a supply of power to a lighting load, the dimmer comprising: 
a line input terminal (12, fig.1) and a load output terminal (col.5, lines 51-53), the line input terminal configured to be electrically coupled to the supply of power (col.5, lines 47-51), and the load output terminal configured to be electrically coupled to the lighting load (col.5, line 53); 
a switching circuit electrically coupled in series between the line input terminal and the load output terminal, the switching circuit configured to be selectively controlled between an ON state and an OFF state (col.6, lines 19-21); 
a memory (col.6, lines 50-51); and 
a processing circuit (110, fig. 1) in communication with the memory, wherein the dimmer is configured to perform a method comprising: 
based on conducting the supply of power to the lighting load (col.6, lines 1-10, and col.3, lines 21-23 and col.3, lines 17-26), obtaining electrical current data representing properties of electrical current through the lighting load over a duration of time (col.6, lines 1-10); 
based on a classification of the lighting load, the classification being based on the sent electrical current data (col.6, lines 1-10), and configuring the dimmer with one or more dimmer operating parameters that control operation of the dimmer (col.6, lines 16-26).  
           But, Testani fails to specifically disclose the classification being by a machine learning model based on training of the machine learning model as claimed. 
However, Lombardi teaches of an electrical controlling system the classification being by a machine learning model based on training of the machine learning model (the processor can obtain a machine learning algorithm using training data to classify input and recognize predetermined waveform patterns, col.10, lines 31-47). Lombardi teaches that adding machine learning model in dimmer circuit to recognized the waveforms which are used to drive the dimmer and train the machine learning model to be able to recognize the load (see col.10, lines 18-47).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to add the machine learning model of Lombardi’s in Testani’s processor to handle data in a more efficient way, to be able to independently adapt to new data and learn from data so that the actual design requirement can be achieved.
          Regarding Claim 19, the dimmer of claim 17, Testani, as modified above, further discloses wherein the classification of the lighting load comprises a classification into a lighting load class of a plurality of different lighting load classes that correspond to different lamp types having differing internal circuitry and electrical performance thereof (the dimmer can be used in different existing circuitry, col.3, lines 9-16, Testani’s).
          Regarding Claim 20, the dimmer of claim 19, Testani, as modified above, further discloses wherein the different lighting load classes comprise (i) a class for incandescent lamps, (ii) a class for compact fluorescent lamps, and (iii) more than one class for light emitting diode (LED) lamp types, wherein each LED lamp type of the LED lamp types differs from the other LED lamp types based at least on its drive circuitry, and wherein each class of the more than one class corresponds to the drive circuitry of a respective LED lamp type of the LED lamp types (col.6, lines 34-45, Testani’s).  

11.     Claims 6, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Testani in view of Lombardi, and further in view of Bhat et al., (US 2019/0386883 A1), hereinafter refer to as Bhat.
         Regarding claim 6, Testani in view of Lombardi discloses and teaches of a dimmer as shown above. 
           But Testani in view of Lombardi fails to specifically disclose wherein the dimmer further comprises a network interface through which the dimmer is connected to a network, and wherein the obtaining obtains the machine learning model through the network interface from a remote entity connected to the network as claimed. 
             However, Bhat teaches of a network can be used for different client device wherein the device can be dimmer (section 0076, as shown in fig.1). 
               Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the dimmer of Testani in view of Lombardi’s in Bhat’s network because it is one of the applications of Testani’s dimmer.
         Regarding claims 11 and 18, Testani in view of Lombardi discloses and teaches of a dimmer as shown above. 
        But Testani and Lombardi fail to specifically disclose sending the electrical current data to a remote entity as claimed. 
        However, Bhat teaches of a network wherein the network comprising a remote entity (26, fig.1). 
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the dimmer of Testani in view of Lombardi’s as Bhat’s network with Bhat’s remote entity because it is one of the application of Testani’s dimmer.
         Regarding claim 12, Testani, as modified above, further discloses the method further comprising: receiving from the remote entity (26, fig.1, Bhat’s) an indication of a lighting load class into which the lighting load is classified (the processing unit uses microcomputer to determine the type of the particular load based on the current data received, col.6, lines 1-10, Testani’s); and 
identifying the one or more dimmer operating parameters based on the indication of the lighting load class (“the dimmer determines an optical dimming voltage range for the specific light device type”, col.6, lines 1-10, Testani’s).

Response to Arguments
12.   Applicant' s arguments have been fully considered but are moot in view of new grounds of rejection set forth herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANZI CHEN/
Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844